Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Original Application, filed 4 February 2021, IDS, filed 4 February 2021, IDS, filed 16 June 2021, and IDS, filed 20 October 2021.

2. 	Claims 1-20 are pending.  Claims 1 and 20 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 4 February 2021, 16 June 2021, and 20 October 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 1 and 20, these claims are directed to an abstract idea without significantly more. The claims recite a method and device for extracting named entities from one or more documents.
The limitations " generating one or more document strings corresponding to the one or more documents; identifying a plurality of enumerable markers of the one or more document strings, wherein identifying the plurality of enumerable markers is based on a set of marker identification criteria; identifying a plurality of candidate named entities of the one or more document strings, wherein identifying the plurality of candidate named entities is based on a set of named entity identification criteria; associating at least one candidate named entity of the plurality of candidate named entities with at least one enumerable marker, wherein associating a given candidate named entity with a respective enumerable marker of a document string of the one or more document strings is based on a proximity of the given candidate named entity to the respective enumerable marker in the document string; identifying a plurality of marker proximity strings based on a set of proximity string identification criteria, wherein each marker proximity string of the plurality of marker proximity strings is 
This judicial exception is not integrated into a practical application. In particular, the claim no additional limitations other than the generic computer parts.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Regarding claim 2, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "wherein at least one named entity description associated with at least one respective candidate named entity comprises at least one content of at least one substring of at least one proximity string, and wherein the at least one proximity string is associated with the at least one respective candidate named entity," which is data gathering. See MPEP § 2106.05(g).
Regarding claim 3, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "wherein at least one named entity description associated with at least one respective candidate named entity is selected in a set of pre-defined named entity descriptions, and wherein selecting the at least one named entity description is based on a content of at least one proximity string associated with the at least one respective candidate named entity," which is data gathering. See MPEP § 2106.05(g).
Regarding claim 4, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "wherein at least one named entity description associated with at least one respective candidate named entity is obtained from at least one proximity 
Regarding claim 5, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "associating at least one first enumerable marker with at least one second enumerable marker based on an inclusion of marker content of the first enumerable marker in marker content of the second enumerable marker, wherein at least one first candidate named entity of the plurality of candidate named entities is associated with the at least one second enumerable marker; and associating the at least one first candidate named entity with the at least one first enumerable marker," which is data gathering. See MPEP § 2106.05(g).
Regarding claim 6, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "associating at least one third enumerable marker with at least one fourth enumerable marker based on an inclusion of marker content of the third enumerable marker in string content of at least one marker proximity string associated with the fourth enumerable marker, wherein at least one second candidate named entity of the plurality of candidate named entities is associated with the at least one fourth enumerable marker; and associating the at least one second candidate named entity 
Regarding claim 7, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "associating at least a first named entity description with at least a second named entity description based on at least one semantic relation between a first content of at least one first proximity string and a second content of at least one second proximity string, wherein the at least one first proximity string is associated with at the least one first respective candidate named entity, and the least one second proximity string is associated with at the least one second respective candidate named entity," which is data gathering. See MPEP § 2106.05(g).
Regarding claim 8, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "associating at least a third named entity description with at least a fourth named entity description based on an association between a sixth enumerable marker and a seventh enumerable marker, wherein the sixth enumerable marker is associated with at the least one third respective candidate named entity, and the seventh enumerable marker is associated with at the least one fourth respective candidate named entity," which is data gathering. See MPEP § 2106.05(g).
Regarding claim 9, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "identifying at least one named entity proximity string, wherein: 
Regarding claim 10, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "determining that at least one congruent enumerable marker is in a consecutively congruent subset of the plurality of enumerable markers based on at least one of a set of consecutive-congruency conditions, wherein the set of consecutive-congruency conditions comprises: the at least one congruent enumerable marker is in a form of first-element string, and the at least one congruent enumerable marker is consecutively congruent to at least one second congruent enumerable marker; and wherein at least one named entity description is associated with at least one congruent candidate named entity, and the at least one congruent candidate named entity is associated with the at least one congruent enumerable marker," which is data gathering. See MPEP § 2106.05(g).
Regarding claim 11, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "identifying at least one composite candidate named entity, 
Regarding claim 12, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "identifying one or more mediator strings, wherein: the one or more mediator strings are identified based on one or more corresponding mediator string types; the one or more mediator string types comprise at least one of a punctuation string type, a word string type, a spacing string type, a carriage return string type, an html tag string type, and a wildcard string type; and identifying a plurality of marker proximity strings based on the set of proximity string identification criteria comprises identifying at least one marker proximity string based on identification information of at least one mediator string," which is data gathering. See MPEP § 2106.05(g).
Regarding claim 13, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "wherein identifying a plurality of marker proximity strings based on the set of proximity string identification criteria comprises identifying at least one marker proximity string based on a string distance, wherein:  the string distance is calculated between the at least one associated enumerable marker and at least one substring of at least one document string of the one or more document strings, and the 
Regarding claim 14, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "identifying one or more document entities, wherein: the one or more document entities comprise one or more semantic entities, graphic entities, and/or string chunks; and identifying a plurality of marker proximity strings based on the set of proximity string identification criteria comprises identifying at least one marker proximity string based on at least one inclusion of the at least one marker proximity string in at least one document entity or of at least one document entity in the at least one marker proximity string," which is data gathering. See MPEP § 2106.05(g).
Regarding claim 15, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "identifying a first candidate marker at a first position in a document string of the one or more document strings; based on determining that the first candidate marker is in a predefined first-element form, adding the first candidate marker to a set of marker sequences associated with the document as a first marker sequence, wherein the first marker sequence corresponds to a first candidate hierarchy for a document structure; identifying a second candidate marker occurring at a second position in the document string subsequent to the first position; based on determining that the second candidate marker is in the predefined first- element form, adding the second candidate marker to the set of marker sequences as a second marker 
Regarding claim 16, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "associating an ancestor enumerable marker with a descendant enumerable marker, wherein: the ancestor enumerable marker is a substring of an ancestor eligible candidate marker, the descendant enumerable marker is a substring of a descendant eligible candidate marker, the ancestor eligible candidate marker corresponds to an ancestor candidate section or subsection of a third candidate 
Regarding claim 17, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "associating a referred enumerable marker of a second document string with a referring enumerable marker of a third document string, wherein: the referred enumerable marker is a substring of a referred eligible candidate marker, the referred eligible candidate marker corresponds to a referred candidate section or subsection of a fourth candidate hierarchy for a second document structure of the second document string, the referring enumerable marker corresponds to a candidate document reference to the referred candidate section or subsection, and at least one sixth candidate named entity of the plurality of candidate named entities is associated with the referred enumerable marker; and associating the at least one sixth candidate named entity with the referring enumerable marker," which is data gathering. See MPEP § 2106.05(g).
Regarding claim 18, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this 
Regarding claim 19, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires "wherein at least one named entity description corresponds to the meaning of a corresponding candidate named entity by describing a relationship between the corresponding candidate named entity of a corresponding document and_ the corresponding document," which is data gathering. See MPEP § 2106.05(g).
Therefore, these claims are not patent eligible.



Conclusion

5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Blume (U.S. Patent 8,706,474 B2) discloses translation of entity names based on source document publication date and frequency and co-occurrence of the entity names.
	- Srihari (U.S. Patent 8,731,901 B2) discloses context aware back-transliteration and translation of names and common phrases using web resources.
	- Ebaugh (U.S. Publication 2020/0050615 A1) discloses systems and methods for document sorting. 
- Della-Libera (U.S. Publication 2010/0088674 A1) discloses recognizing structure in text.
- Wasson (U.S. Publication 2010/0195909 A1) discloses extracting information from text using text annotation and fact extraction.
- Anderson (U.S. Publication 2020/0320102 A1) discloses data clustering, segmentation, and parallelization.
- Gillam (U.S. Publication 2012/0016663 A1) discloses identifying related names.
- Bier (U.S. Publication 2007/0299547 A1) discloses efficiently adding entities and relationships in a comprehension state of a collection of information.


6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.   
7. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176